Citation Nr: 0125881	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  93-08 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar strain, 
currently rated as 40 percent disabling.

2.  Entitlement to an increased evaluation for bilateral pes 
planus, currently rated as 10 percent disabling.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel

INTRODUCTION

The veteran had active service from May 1981 to May 1984.

This appeal came to the Board of Veterans' Appeals (Board) 
from 1992 and later RO rating decisions that determined there 
was no new and material evidence to reopen a claim for 
service connection for bilateral pes planus; denied service 
connection for a psychiatric disability, including post-
traumatic stress disorder (PTSD) and polysubstance abuse; 
increased the evaluation for chronic lumbar strain from 10 to 
40 percent; and denied a total rating for compensation 
purposes based on individual unemployability.  In May 1997, 
the Board granted service connection for bilateral pes 
planus; denied service connection for a psychiatric 
disability, including PTSD and polysubstance abuse; and 
denied an increased evaluation for the chronic lumbar strain.  
At that time, the Board also remanded the issue of 
entitlement to a total rating for compensation purposes based 
on individual unemployability to the RO for additional 
development.

RO rating decisions since May 1997 have denied a total rating 
for compensation purposes based on individual 
unemployability.  A June 1998 RO rating decision denied an 
increased evaluation for the lumbar strain and the veteran 
appealed this determination.  A January 2000 RO rating 
decision denied an increased evaluation for the bilateral pes 
planus (rated 10 percent) and the veteran appealed this 
determination.  Hence, these issues are for appellate 
consideration.

The June 1998 RO rating decision granted service connection 
for dysthymic disorder and assigned a 30 percent evaluation, 
effective from May 1997, and the veteran disagreed with the 
effective date for the grant of service connection for this 
disorder.  This RO rating decision also denied secondary 
service connection for urticaria; denied service connection 
for a cyst on the spleen; denied service connection for an 
eye disability; and denied service connection for residuals 
of colds, swollen throat, and sore throat.  The veteran also 
disagreed with those determinations.  He was sent a statement 
of the case on these issues in February 1999, but he did not 
submit a VA Form 9, substantive appeal, to complete the 
appeal of these matters.  Hence, these issues are not for 
appellate consideration.


FINDINGS OF FACT

1.  The low back disability is manifested primarily by 
limitation of motion with occasional pain that produces no 
more than severe functional impairment; an intervertebral 
disc syndrome or symptoms that produce more than severe 
functional impairment are not found.

2.  The bilateral pes planus is manifested primarily by an 
occasional callus on the right foot, radiological findings of 
a right heel spur, and occasional tenderness over the solar 
plantar fascia; marked deformity, such as pronation or 
abduction of either foot, pain on manipulation of the feet, 
swelling of either foot or callosities, other than the 
occasional callus of the right foot, are not found.

3.  Service connection is in effect for lumbar strain, rated 
40 percent; dysthymic disorder, rated 30 percent; and 
bilateral pes planus, rated 10 percent.  The combined rating 
for the service connected disabilities is 60 percent.

4.  The dysthymic disorder is manifested primarily by 
depression with occasional thoughts of suicide, 
circumstantiality, and memory problems that produce 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.

5.  The veteran last worked in 1997; he has work experience 
as a pizza delivery person, a driver of an airport shuttle 
vehicle; in marketing and tele-marketing, and he has worked 
in a warehouse.  He has around one year of college education.

6.  His service-connected disabilities do not prevent him 
from engaging in substantially gainful employment compatible 
with his education and work experience.

CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 
40 percent for chronic lumbar strain are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Codes 5292, 5295 (2001).

2.  The criteria for an increased evaluation in excess of 
10 percent for bilateral pes planus are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.71a, Code 5276 (2001).

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.340, 3.341, 4.7, 4.16 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 
(hereinafter, "VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  This liberalizing 
law is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions of 
the law, the VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act its and 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a) (as amended); 
66 Fed. Reg. 45,620 (to be codified as amended at 38 C.F.R. 
§ 3.102).  They also include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103 (as 
amended); 66 Fed. Reg. 45,620 (to be codified at 38 C.F.R. 
§ 3.159(b)).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (to be 
codified at 38 C.F.R. § 3.159(c)).

In this case, the RO has not yet had an opportunity to 
consider the claims on appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the veteran's claims for higher evaluations 
for the low back disability and the bilateral pes planus, and 
for a total disability rating for compensation purposes based 
on individual unemployability, without first remanding the 
claims to the RO because, as well be discussed in detail 
below, the requirements of the new law have essentially been 
satisfied.

With regard to notice, the veteran and his representative 
have been provided with a statement of the case and 
supplemental statements of the case, which discuss the 
pertinent evidence as well the laws and regulations related 
to the veteran's claims, and which essentially notifies the 
veteran of the evidence needed to prevail on his claims.  In 
a May 2001 letter, the RO followed-up on a telephone contact 
with the veteran in May 2001 explaining to him the evidence 
needed to substantiate his claims and offering him assistance 
in obtaining any relevant evidence.  This letter indicates 
that the veteran reported in the telephone conversation that 
he had no additional evidence to submit.  The record does not 
show that the veteran responded to the May 2001 RO letter.  
As for the assistance with development of evidence, the RO 
has undertaken reasonable efforts to obtain pertinent 
information and evidence identified by the veteran.  
Specifically, the information and evidence that been have 
been associated with the record consist of the veteran's 
service medical records, postservice medical records, 
including VA examination and outpatient treatment reports, 
and statements made by the veteran and his representative in 
support of the claims.  He has not alluded to other evidence 
not of record and, indeed, the Board is unable to identify 
any such evidence.  Thus, the veteran has received the notice 
and the assistance contemplated by law.  Adjudication of this 
appeal, without referral to the RO for initial consideration 
under the new law, poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Thus, the claims are ready for appellate review.


I.  Increased Evaluations

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

A.  Lumbar Strain

Factual Background

A June 1990 RO rating decision granted service connection for 
chronic lumbar strain and assigned a 10 percent evaluation, 
effective from January 1990.  A November 1995 RO rating 
decision increased the evaluation for this condition from 10 
to 40 percent, effective from January 1992.  The 40 percent 
evaluation has remained unchanged since then.

VA and private medical reports show that the veteran was 
evaluated for various medical problems, including low back 
problems, in the 1990's and 2000.  These records show that he 
has complaints of low back pain.  The more salient medical 
reports with regard to his claim for an increased evaluation 
for the low back disorder are discussed below.

The veteran underwent a VA medical examination in March 1998.  
He reported that he had been unemployed since June 1997 and 
that he had last worked as a part-time pizza delivery person.  
He stated that he terminated this employment because he 
needed eye surgery.  He gave a history of chronic low back 
pain for the last year and a half.  No significant 
neurological deficits were found.  There was no evidence of 
muscle spasm in the low back area.  He was able to perform 
straight leg raising without pain, and he had no pain on 
assisted flexion.  Forward flexion of the lumbar spine was to 
5 degrees, backward extension was to 5 degrees, lateral 
flexion to the right and left was to 5 degrees, and rotation 
to the right and left was to 5 degrees.  All motions of the 
low back were with pain.  The examiner, however, noted that 
the veteran was able to jump off the examination table 
without discomfort.  He was able to lie flat from a sitting 
position and return to the sitting position, without 
adjustment for possible back pain.  He also bent over easily 
and picked up a newspaper off the floor, all without pain.  
X-ray of the lumbosacral spine showed no abnormalities.

A VA medical report shows that a CT (computed tomography) of 
the veteran's lumbar spine was taken in October 1998.  The 
impression was essentially normal lumbar spine.

The veteran underwent a VA medical examination in July 1999.  
He complained of chronic low back pain.  He complained of 
occasionally tingling in the right leg.  Flexion of the 
lumbar spine was to 30 degrees, extension was to 10 degrees, 
and lateral flexion was to 15 degrees, bilaterally.  He 
complained of back pain, but he did not grimace when 
performing motions with his low back.  He could do straight 
leg raise at 30 degrees on the right that was limited by back 
pain.  He was limited to 40 degrees on the left and limited 
by back pain.  He was diffusely tender to palpation over the 
vertebral column.  Spinal contour was normal.  Motor and 
sensory examinations were normal.  Deep tendon reflexes were 
absent, bilaterally, at the knees and ankles, considered 
normal for him.  X-rays of the lumbosacral spine showed no 
abnormalities.  The diagnosis was chronic lumbosacral strain 
with limitation of motion.  An addendum dated in February 
2000 to the report of this examination notes that deep tendon 
reflexes were not present at the March 1998 and July 1999 VA 
examinations because the veteran was actively tensing muscles 
to avoid responding to the test.  It was noted that there was 
a large functional overlay to the veteran's back condition.

The veteran underwent a VA medical examination in August 
2000.  He gave a history of low back pain since service.  
There was no muscle spasm in the low back area.  Flexion of 
the lumbar spine was to 70 degrees, extension to 30 degrees, 
lateral flexion to 30 degrees, bilaterally, and rotation to 
30 degrees, bilaterally.  Straight leg raise was from zero to 
60 degrees on the right and from zero to 70 degrees on the 
left.  He was limited by low right back pain.  Sensory and 
motor examinations were normal.  Deep tendon reflexes were to 
1+, bilaterally, to the lower extremities.  The diagnosis was 
chronic lumbosacral strain.  The examiner noted that the 
veteran did not have pain, fatigue, weakness, or 
incoordination of the low back with repeat testing.

Legal Analysis

Severe limitation of motion of the lumbar segment of the 
spine warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Code 5292.

A 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc, and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

A 40 percent evaluation is warranted for severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Code 5295.

A review of the evidence as a whole does not show the 
presence of intervertebral disc syndrome.  While the evidence 
indicates the presence of loss or decrease of deep tendon 
reflexes of the lower extremities, the February 2000 addendum 
to the report of the July 1999 VA medical examination notes 
that this finding was based on the veteran's actively tensing 
muscles to avoid responding to this test.  The overall 
evidence indicates that there are no neurological deficits 
associated with the veteran's low back disorder.  Under the 
circumstances, the provisions of 38 C.F.R. § 4.71a, Code 
5293, are not for application with regard to the evaluation 
of this disability.

The reports of the veteran's VA medical examinations in March 
1998 and July 1999 reveal the presence of severe limitation 
of motion of the low back with painful motion, but the report 
of the March 1998 VA examination also reveals that he was 
able to jump off the examination table without discomfort and 
perform other maneuvers with his low back without pain.  The 
report of his VA medical examination in August 2000 indicates 
no more than moderate limitation of motion of the low back 
with some painful motion, but repeat testing revealed no 
pain, fatigue, weakness, or incoordination.  In the absence 
of functional impairment of the low back due to these 
conditions, a higher rating for the low back disability is 
not warranted based on consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45, dealing with functional 
impairment of a joint due to pain, weakness, incoordination, 
and fatigue as held by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Nor does the evidence show the presence of 
muscle spasm of the low back area, listing of the whole spine 
to the opposite side or radiological findings of arthritis.

After consideration of all the evidence, the Board finds that 
the veteran's low back condition is manifested primarily by 
limitation of motion with occasional pain that produces no 
more than severe functional impairment.  The preponderance of 
the evidence is against the claim for a higher rating for the 
low back disorder, and the claim is denied.

B.  Bilateral Pes Planus

Factual Background

The May 1997 Board decision granted service connection for 
bilateral pes planus.  A June 1997 RO rating decision 
implemented the May 1997 Board decision and granted service 
connection for this disorder, and assigned a 10 percent 
evaluation, effective from December 1991.  By a rating 
decision, dated January 2000, the RO confirmed and continued 
the 10 percent evaluation for this disability.  This 
evaluation has remained unchanged since then.

In May 1999, the veteran filed a new claim for an increased 
evaluation for bilateral pes planus.

VA and private medical reports show that the veteran was 
evaluated and treated for problems with his feet in the 
1990's and 2000.  These reports show that he complains of 
painful feet.  The more salient medical reports with regard 
to his claim for an increased evaluation for bilateral pes 
planus are discussed in the following paragraphs.

At the July 1999 VA medical examination, the veteran reported 
that he had never had cortisone injections for his bilateral 
pes planus; that orthotics were not helpful, but he had never 
tried them; and that he could only walk a half a block 
because of this condition.  He had bilateral pes planovalgus.  
He did not appear to be in discomfort when he walked.  When 
he walked his heels struck first and his sandals were 
indented at the heels.  There was tenderness to palpation 
over the solar-plantar fascia.  There was no tenderness to 
palpation over the right foot.  There were no other 
abnormalities of the feet, including no calluses, and the 
toes had full range of motion.  X-rays of the feet showed a 
small spur of the right calcaneus at the plantar insertion 
site and a normal left foot.  The diagnosis was bilateral pes 
planus with right plantar heel spur.

A report of the veteran's VA outpatient treatment in June 
2000 shows that he was seen for right ankle pain.  There was 
full range of motion of the right ankle.  There was an area 
of erythema and edema just superior to the medial malleolus 
on the right.  There was no crepitus or neurological deficits 
of the right ankle.  

The veteran underwent a VA medical examination in August 
2000.  He gave a history of foot pain since 1991.  He was not 
in distress and he did not use his arms to push out of a 
chair.  He did not limp.  He had a callus on his right 
posterior heel.  He had bilateral pes planus.  The examiner 
was unable to see any unusual depressions in the soles of his 
shoes.  The feet were not tender to palpation.  The 
sensory/motor examination was normal and vibratory sensation 
was intact.  Dorsalis pedis and posterior tibial pulses were 
2+.  The diagnosis was bilateral pes planus with right heel 
spur.

Legal Analysis

A 10 percent evaluation is warranted for moderate bilateral 
acquired flatfoot (pes planus) where the weight-bearing lines 
are over or medial to the great toes and there is inward 
bowing of the tendo achillis and pain on manipulation and use 
of the feet.  A 30 percent evaluation is warranted for severe 
bilateral acquired flatfoot manifested by marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities.  38 C.F.R. 
§ 4.71a, Code 5276.

A 10 percent evaluation is warranted for moderate unilateral 
acquired flatfoot (pes planus) where the weight-bearing lines 
are over or medial to the great toes and there is inward 
bowing of the tendo achillis and pain on manipulation and use 
of the foot.  A 20 percent evaluation is warranted for severe 
unilateral acquired flatfoot manifested by marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use of the foot, indications of swelling on 
use of the foot, and characteristic callosities.  38 C.F.R. 
§ 4.71a, Code 5276.

The report of the veteran's VA medical examination in July 
1999 indicates the presence of bilateral pes planus with some 
tenderness to palpation over the solar plantar fascia and 
radiological findings of a right heel spur.  No other 
significant findings, including calluses, were found.  At the 
August 2000 VA examination, there was a callus on the right 
posterior heel, but there was no tenderness of the feet.  
While VA and private medical reports indicate that the 
veteran complains of painful feet, the reports of his VA 
medical examinations in 1999 and 2000 do not indicate the 
presence of any painful motion of the feet.  Nor does the 
evidence indicate the presence of any limitation of motion of 
a joint due to pain, weakness, fatigability or incoordination 
of a foot.  Hence, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 are not for application in the evaluation of the 
veteran's bilateral pes planus.  DeLuca, 8 Vet. App. 202.

The overall evidence reveals that the veteran's bilateral pes 
planus is manifested primarily by an occasional callus on the 
right foot, radiological findings of a right heel spur, and 
occasional tenderness over the solar plantar fascia.  The 
evidence does not show marked deformity of a foot, such as 
pronation or abduction, pain on manipulation of the feet, 
swelling of either foot or callosities, other than the 
occasional callus of the right foot, to support the 
assignment of a 20 percent evaluation for a severe unilateral 
flatfoot or a 30 percent rating for severe bilateral flatfeet 
under diagnostic code 5276.  The preponderance of the 
evidence is against the claim for an increased evaluation for 
the bilateral pes planus, and the claim is denied.

C.  Conclusion

In the June 1997 supplemental statement of the case, the RO 
noted that the evidence did not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000). The Board does not have 
jurisdiction to adjudicate this claim in the first instance.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  Nor does the Board 
find circumstances in this case, such as marked interference 
with employment or need for hospitalization due to the 
veteran's service-connected disabilities to remand this case 
to the RO for referral to the VA Director of Compensation and 
Pension Service for consideration of an extraschedular 
ratings with regard to the veteran's claims.


II.  Total Rating for Compensation Purposes based on 
Individual Unemployability

Factual Background

In correspondence dated in December 1991, the veteran asserts 
that he was unable to work due to the severity of his low 
back condition.  At that time, the low back disability was 
rated as 10 percent disabling and was his only service-
connected disability.  Since then, service connection has 
been granted for dysthymic disorder secondary to the low back 
condition, assigned a 30 percent rating, effective from May 
1997; and the bilateral pes planus, rated 10 percent, 
effective from December 1991.  The evaluation for the low 
back condition was also increased from 10 to 40 percent, 
effective from January 1992.  The combined rating for the 
service-connected disabilities is currently 60 percent.  The 
evidence also shows that the veteran has various non-service-
connected disabilities.

VA and private medical reports show that the veteran was 
treated and evaluated for various medical problems in the 
1990's and 2000.  The more salient medical reports with 
regard to his claim for a total rating for compensation 
purposes based on individual unemployability are discussed 
below.  These reports show that the veteran receives 
outpatient treatment for depression, that he takes medication 
for depression, and that he occasionally fails to show up for 
scheduled appointments at the VA mental health clinic.

The veteran underwent a VA social and industrial survey in 
September 1995.  He reported working in a warehouse after 
service and that he had to terminate this employment because 
of back pain.  He reported working in marketing and tele-
marketing, but that the prolonged sitting at this work caused 
back pain and he had to terminate this employment.  He 
reported a 10th-grade education prior to service and that he 
participated in VA vocational and rehabilitation programs 
after service.  He gave a history of drug and alcohol abuse.  
He reported that he had been with his current wife for 8 
years, but that his constant pain made him irritable and 
caused problems with this relationship.  He reported no 
friends outside of his family.  He reported that he was no 
longer able to engage in athletic activities due to his 
physical disabilities and that this inability to participate 
in sports made him depressed.  He was recommended for 
enrollment for outpatient substance abuse treatment and for 
enrollment in a mental health clinic for treatment of 
depression.

The veteran underwent a VA psychiatric examination in 
September 1995.  He reported that he was on his third 
marriage.  He reported that he had last worked in May of 1995 
as a driver for a shuttle service for the airport.  He said 
that he left the job because he was required to clean cars 
that aggravated his back condition.  His affect was not 
constricted.  His mood was depressed, irritable side.  There 
was no indication of a thinking disorder or psychomotor 
retardation.  He was oriented to time, place, and person.  
Recent and remote memory were intact.  He had problems 
repeating digits forwards and backwards, and his proverb 
interpretations either missed the mark or were vague.  The 
Axis I disorders were dysthymic disorder, alcohol abuse, and 
cocaine abuse.

The veteran underwent a VA medical examination in October 
1995.  It was noted that he had a low back disorder and 
bilateral pes planus.  The examiner opined that the veteran 
was limited in his employability due to these conditions, but 
could do sedentary work, such as a desk job.

The veteran's VA vocational and rehabilitation file shows 
that he terminated various programs essentially for non 
pursuit of courses.  His application forms for these benefits 
show that he had a high school diploma or GED (general 
equivalency diploma) and one year of college education.

Statements from acquaintances of the veteran and a social 
worker were received in 1997.  These documents are to the 
effect that the veteran had physical pain and depression.

The veteran underwent a VA psychiatric examination in March 
1998.  He reported that he had a job delivering pizzas until 
about 6 months ago when he had to leave because of back 
problems.  He was extremely talkative and frequently 
circumstantial.  He had some memory problems.  There was no 
indication of a thinking disorder.  His mood was euthymic.  
The Axis I diagnosis was dysthymic disorder.  The global 
assessment of functioning (GAF) was 70.

At the veteran's August 2000 VA medical examination, the 
diagnoses were chronic lumbosacral strain and bilateral pes 
planus.  The examiner noted that the veteran was capable of 
performing sedentary duties.  The examiner noted that the 
veteran should not bend or stoop, and that he should not lift 
more than 20 pounds or 10 pounds frequently, but that he was 
capable of performing various activities. The examiner noted 
that the veteran could stand a period of 2 hours in an 8 hour 
shift, that he could climb one flight of stairs, that he had 
no limitation with his upper extremities, and that he should 
have no cognitive impairments or communitive impediments as 
none were identified.

The veteran underwent a VA psychiatric examination in 
September 2000.  It was noted that he was still living with 
his third wife and that he had not worked since 1997.  His 
responses were given in a goal-directed manner and with full 
range of affect.  He was fully oriented with no deficits in 
language, concentration or computation.  He was able to 
abstract on both proverbs and similarities.  He had no 
problems with alcohol and had not abused drugs in the last 5 
years.  He had thoughts of suicide, but had never attempted 
it, and he was not at a high risk for suicide at the time of 
this examination.  There was no history of hallucinations or 
delusions.  The examiner found no indication that the veteran 
could not return to work from a psychological point of view.  
The examiner found it paradoxical that the veteran complained 
of physical pain, but was still able to walk 2 hours a day, 
play catch and football with his son, lift weights, exercise, 
and mow the lawn.  The Axis I diagnosis was dysthymic 
disorder.  The GAF was 72.

Legal Analysis

Total disability rating for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a service-
connected disability, provided that the person has one 
service-connected disability ratable at 60 percent or more; 
or as a result of two or more service-connected disabilities, 
provided that the person has at least one disability ratable 
at 40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  For the purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following, in relevant part, will be considered one 
disability: disabilities resulting from common etiology or a 
single accident.  The existence or degree of non-service 
connected disabilities will be disregarded where the above-
stated percentages are met and in the judgment of the rating 
agency such service-connected disabilities render the veteran 
unemployable.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19.

The veteran's service-connected disabilities are lumbar 
strain, rated 40 percent; dysthymic disorder, rated 
30 percent; and bilateral pes planus, rated 10 percent.  The 
lumbar strain and dysthymic disorder have a common etiology 
and combine to 60 percent.  Hence, the veteran meets the 
percentage requirements of 38 C.F.R. § 4.16(a), and is 
eligible for consideration for a total compensation rating 
based on individual unemployability.  Thus, the determinative 
issue is whether the veteran is unemployable due to his 
service-connected disabilities.  Id.

In determining whether the veteran is entitled to total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 
Vet.App. 361 (1993).  In other words, according to pertinent 
regulation, "unemployability, in service-connected claims, 
associated with advancing age or intercurrent disability, may 
not be used as a basis for a total disability rating."  
38 C.F.R. § 4.19 (emphasis added).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor, which 
places his case in a different category than other veterans 
with equal ratings of disability.  Id.  Furthermore, the fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, supra.

The records shows that the veteran has around one year of 
college education and work experience as a pizza delivery 
person, a driver of a shuttle vehicle at an airport, as a 
warehouse employee, and in marketing and tele-marketing.  The 
record indicates that he has not worked since 1997.  His 
service-connected low back disorder is rated 40 percent 
disabling and his bilateral pes planus is rated 10 percent as 
noted in section I of this decision.  The examiners who 
examined the veteran at the October 1995 and August 2000 
opined that the veteran's physical disabilities did not 
prevent him from performing sedentary work.  The examiner at 
the August 2000 examination also noted that the veteran's low 
back condition caused some functional impairment, but that 
the veteran was capable of standing for 2 hours in an 8-hour 
shift, climb one flight of stairs, and had no limitations 
with the use of his upper extremities.

The medical evidence does not indicate that the veteran's 
service-connected psychiatric disability prevents him from 
obtaining or maintaining gainful employment.  The evidence 
indicates that the dysthymic disorder is manifested primarily 
by depression with occasional thoughts of suicide, 
circumstantiality, and memory problems that produce 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  At the veteran's VA psychiatric 
examinations in March 1998 and September 2000, his GAF scores 
were 70 and 72, respectively.  These findings indicate that a 
rating in excess of 30 percent for the dysthymic disorder is 
not warranted under the provisions of 38 C.F.R. § 4.130, Code 
9433, and the service-connected psychiatric produces no more 
than mild or moderate social and industrial impairment.

A GAF of 70 is indicative of mild symptoms or symptoms that 
produce some difficulty in social, occupational or school 
functioning, but generally functioning pretty well.  A GAF of 
72 indicates less severe impairment than a GAF of 70 under 
the provisions of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV) that is to be used in the evaluation 
of the veteran's PTSD.  38 C.F.R. § 4.125 (2000).  The 
examiner who conducted the September 2000 psychiatric 
examination noted that the veteran's psychiatric symptoms 
were mild and that there was no indication that the veteran 
could not return to work from a psychological point of view.  
There is no evidence to rebut the opinions of the examiners 
who opined that the veteran was capable of performing 
sedentary work and returning to work.

After consideration of all the evidence, the Board finds that 
the veteran's service-connected disabilities do not prevent 
him from performing sedentary work or light manual tasks 
consistent with his education and work experience.  As 
evidenced by the record, the veteran's service-connected 
disabilities, alone, are not of a nature and severity to 
prevent him from performing gainful employment in the areas 
of his work experience.  Indeed, the record establishes the 
veteran is fully capable of performing the physical and 
mental acts required for sedentary employment and is capable 
of returning to work.  Thus, the veteran is not individually 
unemployable by reason of his service-connected disabilities 
alone, and a total disability rating for compensation 
purposes based on unemployability is not warranted under the 
above noted criteria.  Accordingly, the preponderance of the 
evidence is against the claim for a total disability rating 
for compensation purposes based on individual 
unemployability, and the claim is denied.



ORDER

An increased evaluation for lumbar strain is denied.

An increased evaluation for bilateral pes planus is denied.

A total disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

